Citation Nr: 9900048	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
atrial fibrillation.

2.  Entitlement to Department of Veterans Affairs 
compensation benefits for a cardiac disability, benign 
prostatic hypertrophy and a bladder disability under the 
provisions of 38 U.S.C.A. § 1151 (1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  In July 1987, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for an 
atrial flutter.  In July 1992, the veteran submitted 
additional information for the purpose of reopening his 
claim.  In rating actions in early 1993, the claim was denied 
on the basis that new and material evidence had not been 
submitted that would reopen the claim.  The veteran appealed 
from the decision.  The veteran also appealed from 1995 
rating actions denying entitlement to Department of Veterans 
Affairs (VA) compensation for a cardiac disability, benign 
prostatic hypertrophy and a bladder disability under the 
provisions of 38 U.S.C.A. § 1151.

For reasons which will be set forth below, appellate 
consideration of the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for atrial fibrillation is being 
deferred pending further action by the regional office.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he should be 
entitled to VA compensation benefits for a cardiac disability 
under the provisions of 38 U.S.C.A. § 1151 since, during his 
treatment by the VA in 1984 for atrial fibrillation, the 
medication given him by the VA had little or no effect and 
he, accordingly, went to a Dr. Nesin at the Duluth Family 
Practice who informed him that he had a resting pulse rate 
of 140 and the medication prescribed by the VA doctors was 
having little or no effect.  Dr. Nesin changed his medication 
after one-half hour of examining him.  Within six weeks, his 
pulse rate returned to normal.  It is further maintained that 
VA compensation for benign prostatic hypertrophy and a 
bladder disability under the provisions of 38 U.S.C.A. § 1151 
should be granted since in 1990 he went to a VA outpatient 
clinic and was informed that he had a prostate condition.  He 
then went to the VA Medical Center, Minneapolis, where a 
cystoscopy was performed and he was not informed of any 
problem.  In 1994, Dr. Johnson informed him that his prostate 
condition was worse and suggested he again go to the 
Minneapolis VA Medical Center.  He informed Dr. Johnson that 
under no circumstances would he go there.  Instead, he went 
to Dr. Ramesh who, after examining him, informed him that he 
had a urinary infection and bladder damage and was in need of 
a prostate operation.  Medication was prescribed for the 
urinary infection and a prostate operation was performed at 
the Superior Memorial Hospital in November 1994.  He was 
informed that the bladder damage was permanent.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's files.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims for VA 
disability compensation for a cardiac disability, benign 
prostatic hypertrophy and a bladder disability under the 
provisions of 38 U.S.C.A. § 1151 are well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his claims for 
VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 has been obtained by the regional office.

2.  The veteran has established service connection for 
residuals of rheumatic fever, rated noncompensable for many 
years.

3.  The veteran was hospitalized at the VA Medical Center, 
Minneapolis, in late 1984 and early 1985.  He was initially 
admitted for a right knee problem and was found to have a 
recurrent atrial flutter.  He was thereafter treated for that 
condition.

4.  When the veteran was examined by the VA in December 1986, 
it was indicated that there were no murmurs and there was a 
normal sinus rhythm.  Diagnoses were made of idiopathic 
atrial flutter with a current normal sinus rhythm with 
medication and history of rheumatic fever.

5.  The veteran was treated by the VA on an outpatient basis 
in 1990 for urinary complaints.  In May 1990, he underwent a 
cystoscopy that showed a partially obstructing prostate and a 
small gland.  He was placed on medication.

6.  In July 1994, he was seen at the Duluth Clinic for 
urinary problems.  Examination showed benign prostatic 
hypertrophy with bladder neck obstruction.  He underwent a 
cystoscopy followed by a transurethral resection of the 
prostate by a laser.

7.  No medical evidence has been submitted demonstrating that 
the veteran sustained additional cardiac, prostate or bladder 
disability as a result of VA treatment.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for VA disability compensation for a cardiac 
disability, benign prostatic hypertrophy and a bladder 
disability under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability compensation for a 
cardiac disability, benign prostatic hypertrophy and a 
bladder disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal regarding those 
matters must fail and there is no duty to assist him further 
in the development of the claims because such development 
would be futile.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the claims are not well 
grounded.

I.  Background

The record discloses that the veteran has established service 
connection for residuals of rheumatic fever, rated 
noncompensable for many years.

The record discloses that the veteran was hospitalized at the 
VA Medical Center, Minneapolis, in October 1984.  He was 
admitted for a right knee condition.  An electrocardiogram 
showed atrial flutter.  His heart rate fluctuated to 
occasionally above 110.  He was placed on a low dose of 
Inderal.  He was switched from that medication to Digoxin.  
He was remonitored while on Digoxin and was found also to 
have an increased conduction block and, therefore, those 
medications were discontinued.  Atrial overdrive pacing was 
performed and the veteran converted to a normal sinus rhythm 
without problems.  The final diagnoses included atrial 
flutter.

The veteran was again hospitalized at the VA Medical Center, 
Minneapolis, in December 1984.  He reported no symptoms of 
chest pain, shortness of breath, dizziness or symptoms of 
congestive failure but did note some occasional orthostatic 
lightheadedness.  He was very active and regularly exercised 
without problems.  On examination, his blood pressure was 
150/84 and pulse rate was 110.  He had a regular rate with 
normal S-1 and S-2 without S-3 or murmur.  An 
electrocardiogram showed a flutter with a 3:1 block and a 
ventricular rate of 80-100.  He was discharged on 
Procainamide and low dosage Coumadin therapy.

The veteran was again hospitalized at the VA Medical Center, 
Minneapolis, in January 1985.  His blood pressure was 140/70.  
Pulse rate was 100 and regular with occasional ectopy.  His 
respiration was 20 and unlabored.  The cardiovascular 
examination was unremarkable except for a positive S-4.  His 
extremities were without clubbing, cyanosis or edema.  An 
electrocardiogram showed a sinus rhythm without acute 
changes.  It was noted that he had had normal thyroid 
function studies and a normal echocardiogram in the past and 
further workup was not deemed necessary.

The veteran was again hospitalized at the VA Medical Center, 
Minneapolis, in June 1985.  It was indicated that he was 
virtually asymptomatic with no chest pain, syncope, dyspnea 
or weakness.  He related that his pulse rate varied from the 
70's to about 110.  He denied having any palpitations.  On 
admission, he was taking Procainamide and Coumadin.  On 
physical examination, his blood pressure was 140/92.  His 
pulse rate was 108 with occasional skipped beats.  Heart 
sounds noted were a rapid S-1 and S-2 with a possible 
midsystolic click versus a murmur.  An electrocardiogram 
showed atrial flutter with 3:1 block at a rate of 110.  It 
was indicated that it was unclear whether he required any 
therapy to control his heart rate since he had been 
asymptomatic for many years.

The veteran was seen by Noah Nesin, M.D., at the Duluth 
Family Practice Center on several occasions from June to 
August 1985.  When seen in June 1985, it was indicated that 
he was on Procan and Coumadin.  It was indicated that he was 
seen at the direction of the VA to establish weekly pro times 
and to follow his vital signs.  On examination, he looked 
robust and his pulse was about 80 and regular.  The heart had 
a regular rate and rhythm without murmurs, rubs or clicks.  
An assessment was made of atrial fibrillation/flutter of 
undetermined etiology.  It was indicated that the medications 
were discussed with the veteran and he was warned of the 
possible side effects and to call or return if he had further 
problems or questions.  When the veteran was seen in July 
1985, it was indicated that he took Procan, 1.5 grams every 
six hours, and had been asymptomatic without palpitation, 
chest pain or shortness of breath.  On examination, there was 
an irregular rhythm at about 110 beats per minute.  There was 
no murmur noted.  An electrocardiogram showed atrial flutter 
with a very irregular ventricular response and a rate 
about 110.

The veteran was again seen later in July 1985 and indicated 
he felt lightheaded intermittently.  He denied any chest pain 
or shortness of breath but did feel his heartbeat race.  His 
pulse rate was currently 140.  The assessment was atrial 
flutter, uncontrolled on Procan SR.  When seen later in July 
1985, the veteran indicated that he felt no different than he 
had at the previous visit.  When he was seen in August 1985, 
it was indicated that he felt generally better.  His pulse 
rate was 92 and irregular.  It was indicated that there was 
improved control but unsatisfactory control of the atrial 
flutter.  When he was seen later in August 1985, it was 
indicated that he was asymptomatic.  It was noted that he had 
been at the VA hospital where he had been monitored for an 
extended time and his pulse rate had been between 80 and 100.  
Their plan was to cardiovert him now that he was on Digoxin 
and Quinidine.  On examination, his pulse rate was 80.  The 
assessment was that his condition was stable.  Dr. Nesin 
stated he would not change the veteran's medications.  He 
agreed with the plan for attempted cardioversion.

The veteran was again hospitalized at the VA Medical Center, 
Minneapolis, during September 1985.  His admission was an 
elective admission for overdrive pacing for atrial flutter.  
It was indicated that he had no new complaints and was 
totally asymptomatic.  He denied having any cardiac symptoms.  
On examination, his blood pressure was 140/86 and pulse rate 
was 80 and irregularly irregular.  Cardiac examination showed 
a normal S-1 and S-2 without murmur, gallop or rub.  There 
were no jugular venous distention and no bruits.  An 
electrocardiogram showed atrial flutter with 3:1 to 
4:1 block, ventricular response rate of 85 and no acute 
changes.

It was indicated that the veteran had been entirely 
asymptomatic with his atrial flutter.  He had atrial 
overdrive pacing on September 6, 1985, and cardioverted at an 
atrial rate of 340 into a normal sinus rhythm.  An 
electrocardiogram the morning after cardioversion showed a 
sinus rhythm at a rate of 85.  The final diagnosis was 
asymptomatic atrial flutter.

The veteran was examined by the VA in December 1986.  It was 
noted that he had been found to have an atrial flutter on a 
routine examination in October 1984 and had had intermittent 
fibrillation/flutter since that time.  He had been treated 
with various medications.  It was indicated that he had 
converted to a normal sinus rhythm with medication and his 
last electrocardiogram had shown a sinus rhythm with 
Digitalis effect in September 1986.  It was noted that he had 
overdrive pacing with conversion to a normal sinus rhythm 
with the electrophysiologic study.  It was reported that at 
the current time he was on Digoxin and Quinaglute.  It was 
indicated that he felt well and had no chest pain.

On examination, his blood pressure was 120/80 and pulse rate 
was 80.  The heart was not enlarged and there were no 
murmurs.  There was no S-3 and a normal sinus rhythm.  The 
diagnoses included idiopathic atrial flutter with a current 
normal sinus rhythm with medication.

The veteran was seen by the VA on an outpatient basis in 
February 1990 with a complaint of urinary frequency.  He also 
felt as if his bladder was not emptying.  In May 1990, he 
underwent a cystoscopy which showed a partially obstructing 
prostate and a small gland.  The veteran was placed on 
medication.

Reports by the Duluth Clinic reflect that the veteran was 
seen in September 1994 after being referred for consultation 
by a VA physician from a VA clinic.  He had gone to the VA 
clinic with intermittency, hesitancy, urgency, frequency and 
nocturia.  He had been advised to go to the Minneapolis VA 
Medical Center but the veteran indicated that he had had some 
bad experiences at the VA hospital in the past and he was 
reluctant to go there.  He indicated he wished to see a 
private urologist and he was accordingly referred to the 
Duluth Clinic.  He complained of intermittency, hesitancy, 
post micturition, dribbling, suprapubic discomfort and 
nocturia 4 or 5 times.  Various findings were recorded on 
examination.  Rectal examination showed a four-plus benign 
prostatic hypertrophy.  An impression was made of benign 
prostatic hypertrophy with bladder neck obstruction.  It was 
later indicated that he had had a cystoscopy and a 
transurethral resection of the prostate by laser for severe 
obstruction due to benign prostatic hypertrophy with high 
residual urine and severe cystitis and changes in the bladder 
due to obstruction.  It was indicated that the veteran had 
done extremely well postoperatively.

The veteran was again seen at the Duluth Clinic in February 
and July 1995 for benign prostatic hypertrophy with bladder 
neck obstruction.  It was recommended that he again have a 
cystoscopy to rule out ureteral stricture, bladder neck 
stricture and recurrent benign prostatic hypertrophy.

II.  Analysis

The veteran has maintained that he should be entitled to VA 
compensation benefits for a cardiac disability, benign 
prostatic hypertrophy and a bladder disability under the 
provisions of 38 U.S.C.A. § 1151 since he received improper 
or inadequate care for those conditions at VA medical 
facilities.

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  The applicable 
regulations provide that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In the case of Boeck v. 
Brown, 6 Vet. App. 14 (1993), the U.S. Court of Veterans 
Appeals indicated that the veteran needed to provide medical 
evidence in support of his assertion that he had sustained 
additional disability as a result of treatment by the VA.  In 
this case, the veteran has not submitted any medical opinion 
or authority that would establish that he had sustained any 
additional cardiac, prostate or bladder disability or 
aggravation of any of those disabilities as a result of VA 
hospitalization or medical treatment.  While he has expressed 
his personal opinion that there was some deficiency in the 
treatment he received by the VA, he has not clearly 
articulated what additional disability resulted.  His 
opinion, standing alone, is inadequate to establish a theory 
of medical causation.  There is simply no medical evidence of 
record to show that he has any additional cardiac, prostate 
or bladder condition or incurred any aggravation of any of 
those conditions as a result of VA hospital or medical 
treatment.  Thus, his claims may not be considered well 
grounded and further analysis is unnecessary.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. § 3.358.  Since the claims are not 
well grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 
8 Vet. App. 384 (1995).


ORDER

Entitlement to Department of Veterans Affairs compensation 
benefits for a cardiac disability, benign prostatic 
hypertrophy and a bladder disability under the provisions of 
38 U.S.C.A. § 1151 is not established.  The appeal is denied 
to this extent.


REMAND

With regard to the veteran's claim for service connection for 
atrial fibrillation, as indicated previously, when he was 
examined by the VA in December 1986, diagnoses were made of 
idiopathic atrial flutter with a current normal sinus rhythm 
with medication and history of rheumatic fever.  The examiner 
expressed an opinion that the veteran's atrial flutter was 
idiopathic and not specifically related to his previous 
history of rheumatic fever.

There is of record, however, a July 1992 statement by a VA 
physician indicating that there was a possible correlation 
between the veteran's rheumatic fever and his current problem 
of atrial flutter/fibrillation.  The physician indicated that 
establishing a causal relationship would be challenging and 
would require the services of a cardiologist and a well-
equipped echocardiogram laboratory and perhaps invasive 
cardiac studies as well.  He related that those were not 
available at his facility.

The record reflects that the veteran was scheduled for a VA 
cardiac examination in late 1996 and the veteran did not 
report for the examination.  However, he has indicated that 
he received no explanation as to the type of examination for 
which he was scheduled.

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran's records should be 
referred to a cardiologist for review and 
opinion as to whether there is any 
relationship between the veterans 
service-connected rheumatic fever and his 
atrial fibrillation.  If considered 
necessary by the reviewing cardiologist, 
the veteran should be afforded a special 
cardiac examination.  If a VA cardiac 
examination is conducted, the claim files 
should be made available to the examiner 
for review prior to conducting the 
examination.

2.  The veteran's claim for service 
connection for atrial fibrillation should 
then be reviewed by the regional office.  
If the denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.


The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.





		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


- 2 -
